Order entered November 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00392-CV

                           CAROL S. ABLON, ET AL., Appellants

                                               V.

                             WILLIAM NEAL ABLON, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14902-I

                                           ORDER
       Before the Court is appellee’s November 20, 2013 unopposed second motion for an

extension of time to file a brief. We GRANT the motion TO THE EXTENT that appellee shall

file his brief on or before December 20, 2013. We caution appellee that no further extension of

time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE